          Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH            Document
                            Document       15 inFiled
                                     14 Filed    NYSD 08/17/21 Page 1 ofPage
                                                        on 08/16/2021    2   1 of 2
                                           U.S. Department of Justice
 [Type text]
                                                      United States Attorney
                                           Application Southern
                                                       granted. The     initial pretrial
                                                                    District    of Newconference
                                                                                         York
                                           scheduled for 9/2/2021 is adjourned to 9/9/2021 at 11:30
                                           a.m. No adjustments
                                                       86 Chambers to the proposed Civil Case Discovery
                                                                   Street
                                                       New York, New York 10007
                                           Plan and Scheduling Order are required.
                                                      August 16, 2021
                                           SO ORDERED.
By ECF
The Honorable Philip M. Halpern            _______________________
                                           Philip M. Halpern
United States District Judge               United States District Judge
Southern District of New York
300 Quarropas Street                       Dated: White Plains, New York
White Plains, NY 10601                            August 17, 2021

       Re:     Jorge Alves v. United States of America, No. 21 Civ. 4492 (PMH)


Dear Judge Halpern:

        This Office represents the government in the above-captioned matter. I write, pursuant to
Rule 1.C of Your Honor’s Individual Practices in Civil Cases, to respectfully request that the initial
pretrial conference scheduled for September 2, 2021 at 10:30am, be adjourned and rescheduled.

         I am scheduled to defend a deposition on September 2, and due to limited witness
availability, I have been unable to reschedule the deposition for another date. Accordingly, I
respectfully request that the initial pretrial conference in this matter be rescheduled. This is my
first request for an adjournment of the conference, and Plaintiff’s counsel consents to the request.

        The parties have conferred regarding their availability, and propose one of the following
alternative dates, if the Court is available: September 9, September 10 (after 11am), September 15
(before 3pm), and September 17, 2021.

         To the extent the Court is amenable to rescheduling the conference for a different date, the
parties defer to the Court regarding the submission of a new proposed civil case discovery plan
and scheduling order; the dates provided in the discovery plan that was submitted on August 11,
2021, ECF No. 13, were based off of a September 2 conference date. The parties can submit a
revised discovery plan in advance of the conference or, alternatively, be prepared to discuss dates
at the rescheduled conference.
        Case 7:21-cv-04492-PMH
Case 7-21-cv-04492-PMH          Document
                          Document       15 inFiled
                                   14 Filed    NYSD 08/17/21 Page 2 ofPage
                                                      on 08/16/2021    2   2 of 2
                                                                                     Page 2


      I thank the Court for its consideration of this request.



                                                     Respectfully,


                                                     AUDREY STRAUSS
                                                     United States Attorney
                                                     Southern District of New York

                                               By: /s/ Jessica F. Rosenbaum
                                                   JESSICA F. ROSENBAUM
                                                   Assistant United States Attorney
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007
                                                   Telephone: (212) 637-2777
                                                   E-mail: jessica.rosenbaum@usdoj.gov
